 



Exhibit 10.12
Amendment No. 6
Agreement No. C0302362
Page 1 of 3
Amendment No. 6
To Product Purchase Agreement
Between Telesector Resources Group, Inc., d/b/a/ Verizon Services Group,
And XEL Communications, Inc.
This Amendment No. 6 (this “Amendment”) to Product Purchase Agreement
No. C0302362, as previously amended by Amendment Nos. 1, 2, 3, 4 and 5
(collectively the “Agreement”), is entered into this 27th day of July, 2006, and
made retroactively effective as of the June 16, 2006, (“the Effective Date of
Amendment No. 6”), by and between Verso Verilink, LLC, a Georgia limited
liability company, with offices at 400 Galleria Parkway, Suite 200, Atlanta, GA
30339 (hereinafter called “Supplier”) and Verizon Services Corp. , a Delaware
corporation with an office at 240 East 38th Street, New York, New York 10016, on
behalf of itself and for the benefit of its AFFILIATES, (herein referred to as
“Purchaser”).
WHEREAS, the Agreement was effective between Purchaser and XEL Communications
Inc. (“XEL”) on June 19, 2003, and was extended by Amendment #1 on August 25,
2003, to continue in effect until December 31, 2006;
WHEREAS, on February 7, 2004 Verilink Corporation (“Verilink”), a Delaware
corporation, succeeded XEL as the Supplier under the Agreement, and such
succession was agreed to by the parties in the Integration Testing Agreement
dated November 10, 2004, incorporated in Amendment No. 4;
WHEREAS, on April 9, 2006, Verilink filed for bankruptcy protection under
chapter 11 of the United States Bankruptcy Code (the “Bankruptcy”);
WHEREAS, on June 15, 2006, Winslow Asset Holdings, LLC. (“Winslow”) a Georgia
limited liability company, with offices at 5696 Peachtree Parkway, Suite A,
Norcross, GA 30029, purchased a substantial portion of the business assets of
Verilink from Verilink’s bankruptcy estate pursuant to an Asset Purchase
Agreement, dated as of June 6, 2006 (the “Asset Purchase Agreement”);
WHEREAS, on June 16, 2006, Verso Technologies, Inc. a Minnesota -corporation
with offices at 400 Galleria Parkway, Suite 200, Atlanta, Georgia 30339,
purchased the outstanding equity interests of Winslow pursuant to a Securities
Purchase Agreement dated June 16, 2006, and effective June 16, 2006 changed the
name of Winslow to Verso Verilink, LLC;
WHEREAS, in connection with the closing of the asset purchase under the Asset
Purchase Agreement, Verso Verilink, LLC has the right to require Verilink to
assume the Agreement in the Bankruptcy, upon which assumption the Agreement
shall be automatically assigned to and assumed by Verso Verilink, LLC under the
terms of the Asset Purchase Agreement;

 



--------------------------------------------------------------------------------



 



Amendment No. 6
Agreement No. C0302362
Page 2 of 3
WHEREAS, subject to the terms and conditions of this Amendment, Verso Verilink,
LLC is willing to instruct Verilink to assume the Agreement in the Bankruptcy,
resulting in the assignment to and the assumption of the Agreement from Verilink
to Verso Verilink, LLC, and Purchaser is willing to consent to such assignment
to and assumption by Verso Verilink, LLC;
WHEREAS, as of the Effective Date of this Amendment No. 6, Telesector Resources
Group, Inc., d/b/a Verizon Services Group, with offices at 240 East 38th Street,
New York, New York 10016, assigns to Verizon Services Corp. (hereinafter
referred to as “Verizon” or “Buyer”), a Delaware Corporation with offices at 240
East 38th Street, New York, New York 10016, the Agreement; and Verizon Services
Corp. accepts the assignment and assumes all rights and obligations of
Telesector Resources Group, Inc. under the Agreement. All prior references to
Telesector Resources Group, Inc., shall be changed to Verizon Services Corp.
EFFECTIVE DATE:
This Amendment No. 5 shall be effective June 16, 2006.
NOW THEREFORE, the parties agree as follows:
ASSIGNMENT
Pursuant to Section 5.5 of the Agreement, entitled “ASSIGNMENT BY SUPPLIER:,
Supplier Verso Verilink, LLC, has notified Purchaser of the Assignment by
Verilink of the Agreement to Supplier. Supplier hereby confirms and agrees to
the assignment of the Agreement by Verilink to Supplier and agrees to assume the
obligations of “Supplier” under the Agreement. Purchaser hereby consents to the
assignment of the Agreement to Supplier; provided however, that notwithstanding
the foregoing consent, nothing herein shall be construed to relieve Verilink
Corporation of any of its obligations under said Agreement.
TERM
Section 3.2 of the Agreement is deleted in its entirety and replaced with the
following new section, as follows:
“3.2 TERM OF AGREEMENT This Agreement shall commence on the date first above
written and, unless otherwise terminated pursuant to the provisions of this
Agreement, shall continue until December 31, 2008. Thereafter, this Agreement
shall be renewable at the option of Purchaser for up to an additional three
(3) year term with notice to Supplier sixty (60) days in advance of the
expiration date. This Agreement shall be effective for PRODUCTS and SERVICES
ordered by Purchaser during the term and any extension thereof.”

 



--------------------------------------------------------------------------------



 



Amendment No. 6
Agreement No. C0302362
Page 3 of 3
PRICING
The pricing under the Agreement for the Shark, ArcaDACS, XPP and PMO products
and services for the term as extended herein shall be the pricing in the new
Exhibit 1 to this Amendment, which replaces previous pricing Exhibits to the
Agreement.
ALL OTHER TERMS
All other terms and conditions of the Agreement shall remain in full force and
effect.
Each party represents that it has executed this Amendment through its authorized
corporate representative:

                  Accepted for: Verso Verilink, LLC   Accepted for: Verizon
Services Corp. (A         Verizon Company)
 
                Signature:   /s/ Larry Schwartz   Signature:   /s/ Alan Polonsky
 
               
 
                Typed Name: Larry Schwartz   Typed Name: Alan Polonsky
 
                Title: Vice President   Title: Director
 
                Date: July 26, 2006   Date: 7/28/06

 